Upon consideration of the notice of appeal from the North Carolina . Court of Appeals, filed by the Defendant on the 9th of June 2015 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North <page vol="778" reporter="S.E.2d" no="282" /> Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 5th of November 2015."